The Supreme Court affirmed the judgment of the Common Pleas on January 30, 1882, in the following opinion:
Per Curiam.
The affidavits of defense are evasive and insufficient. The copy of book account filed shows the claim to be for nursing the plaintiff in error in his sickness. While the affidavits deny the defendant in error “ever acted in the capacity of a nurse to him,” yet they are very careful not to deny that she nursed him. It matters not that he did not contract with her to perform such duties. If she rendered the services named, the law implies an obligation on his part to pay for them. His averment that the charges are excessive for such services is too general. He does not aver what part or portion of the charge is excessive.
Judgment affirmed.